AO 199A (Rev. in ED/NC on 6/ 11 / 14) Order Setting Conditions of Release                                           Page I of   3   Pages




                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Eastern District of North Carolina


                     United States of America                                  )
                                    V.
                   Sherwood Watson Caraway
                                                                               )
                                                                               )        Case No.   4:19-CR-32-1FL
                                                                               )
                                                                               )
                                Defendant

                                         ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant ' s release is subject to these conditions :

( 1)   The defendant must not violate federal , state, or local law while on release including motor vehicle violations.

(2)    The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U .S.C. § 14135a.

(3)    The defendant must advise the court or the probation office or supervising officer in writing before making
       any change of residence or telephone number.

( 4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                               Place




       on
                                                                              Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered .




                        Case 4:19-cr-00032-FL Document 12 Filed 07/11/19 Page 1 of 3
AO 1998 (Rev. in ED/NC on 6/11 /14) Additional Condi tions of Release                                                                  Page _2_ of   l   Pages

                                                    ADDITIONAL CONDITIONS OF RELEASE

         IT IS FURTHER ORDERED that the defendant 's release is subject to the conditions marked below:

     )    (6) The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organi=ation)
              City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                      Tel. No. _ _ _ _ _ __ _ _ _ _ _ __
who agrees to ( a) supervise the defendant, (b) use every effort to assure the defendant's appearance at al I court proceedings, and (c) notify the court immediately
if the defendant vio lates a cond ition of release or is no longer in the custodian' s custody.

                                                                           Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                       Custodian                                     Date
(X)        (7) The defendant must:
         ( X ) (a) submit to supervision by and report for supervision to the       U.S. Probation Office, Jacksonville, NC
                       te lephone number       910 34 7-9038 , no later than ~0~7~/1~2~/=  20~19~ - - - - - - -
           X ) (b)     continue or actively seek employment.
             ) (c)     continue or start an education program.
           X ) (d)     surrender any passport to:
                                                       -the
                                                          --U.S . Probation Office
                                                                -----------------------------------
           x ) (e)     not obtain a passport or other international trave l document.
           x ) (f)     abide by the following restrictions on personal association, residence, or trave l: Travel restricted to the Eastern District of
                       North Carolina unless authorized b the U.S. Probation Office .
                ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                      including :

                  (h) get medical or psychi atric treatment:

                  (i) return to custody each _ _ _ __          at _ _ _ _ o ' clock after being released at _ _ _ _ _ o' clock for employment, schooling,
                      or the following purposes:

             ) U) maintain residence at a residential reentry center, and abide by the conditions of that facility.
           X ) (k) not possess a firearm, destructive dev ice, or other weapon.
           X ) (I) not use alcoho l (        ) at all ( X ) excessively .
             ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 2 I U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
             ) (n) submit to testing fo r a prohibited substance if required by the probation office or supervis ing officer. Testing may be used with random
                   frequency and may include urine testi ng, the wearing of a sweat patch, and/or any form of prohibited substance screening or testi ng.
                   The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening or testing.
             ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseli ng if directed by the probation office or
                   supervising officer.
             ) (p) participate in one of the fo llowing location restriction programs and comply with its requirements as directed :
                         ) (i) Curfew. You are restricted to your residence every day (            ) from     _ _ _ _ _ to _ _ _ _ _ , or (               ) as
                                 approved by the probation office or supervising officer; or
                         ) (ii) Home Detention. You are restricted to your residence at all times except for empl oyment; education ; religious services; medical,
                                 substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                 approved in advance by the probation office or supervisi ng officer; or
                         ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                 court appearances or other activities specifically approved by the court.
                ) (q) submit to the follow ing monitoring and comp ly with a ll of the program requirements and instructions provided :
                      (  ) The defendant must pay (        ) all of the cost of the program (    ) a portion of the location monitori ng cost as fo llows:




                     (    ) Radio Frequency (RF) monitoring                       (     ) Voice Recognition
                     (    ) Global Positioning Satellite (GPS)                    (     ) Remote Alcoho l Monitoring
           ( X ) (r) report as soon as possible, to the probation office or supervi sing officer, every contact with law enforcement personnel,
                      including arrests, questioning, or traffic stops.
           ( x ) (s) submit to warrantless searches of person, residence, property or veh icle by the probation office or supervising officer.




                               Case 4:19-cr-00032-FL Document 12 Filed 07/11/19 Page 2 of 3
AO 199C (Rev. in ED/NC on 6/11 / 14) Advice of Penalties                                                      Page        3    of   3   Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e. , in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim , juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted ki ll ing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. lf you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both ;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both ;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                      Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                           ~                              Defendant'sSignature


                                                                                                rvc_
                                                                                             City and State



                                                   Directions to the United States Marshal

( ~      e defendant is ORDERED released after processing.
(   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
      the appropriate judge at the time and place specified.


Date:     JJ l \I
                                                                          Robert B. Jones, Jr., U.S. Magistrate Judge
                                                                                          Printed name and title




                      DI STRIBUTION:     COU RT      DEFENDANT    PROBATION OFFICE        U.S. ATTORN EY           U.S . MARSHAL



                       Case 4:19-cr-00032-FL Document 12 Filed 07/11/19 Page 3 of 3
